Judgment reversed on the law, with costs, and complaint dismissed, with costs. Memorandum: The placing of the hot water bottles pursuant to the *1088direction of the attending physician to apply external heat was a professional duty or service on the part of the nurse. The failure of the nurse to remove the bottles upon complaint of the patient constituted a medical failure for which the defendant hospital is not liable, rather than an administrative failure. (See Sutherland v. New York Polyclinic Med. School & Hosp., 273 App. Div. 29, affd. 298 N. Y. 682.) All concur. (The judgment is for plaintiff in a negligence action.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ.